OPINION OF THE COURT
Per Curiam.
Jeffrey Stern has submitted an affidavit dated November 16, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Stern was admitted to the practice of law by the Appellate Division of the *5Supreme Court, Second Judicial Department, on June 23, 1982.
Mr. Stern acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations, inter alia, that he converted client funds entrusted to him by drawing checks on an escrow account for his own personal use, drawing checks on said account when there were insufficient funds in the account, and permitting negative balances in the account.
Mr. Stern indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel to the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Jeffrey Stern as a member of the Bar is accepted and directed to be filed. Accordingly, Jeffrey Stern is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Brown, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Jeffrey Stern is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey Stern is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeffrey Stern shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeffrey Stern is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.